PER CURIAM.
The appellants, defendants below, brought this interlocutory appeal from an order of the Circuit Court temporarily enjoining certain individual parties and members of the International Brotherhood of Electrical Workers, Local #323, from picketing the construction operations of two construction groups at two separate sites which they allege to be the Holiday Inn Motel located in St. Lucie County, and the McCarty High School Addition located in the City of Fort Pierce, St. Lucie County, from molesting or in any wise interfering, harassing or threatening the servants, workmen, or employees of the plaintiffs-ap-pellees, or either of them, at said jobs until the further order of the court.
The order was entered upon a sworn amended complaint and the defendants’ motion to dismiss with the parties being represented by their attorneys.
A very limited amount of testimony was taken, some of which appears in the appendices of the briefs of the appellants and appellees.
We do not have the sworn amended complaint in the record before us nor do we have sufficient evidence from which we *526can conclude that the lower court erred in entering the temporary injunction. We do note that the lower court suggested that an answer be filed and a motion to dissolve, at which time more testimony could be taken, but the appellants elected to appeal.
We cannot tell from the record what was charged or alleged in the sworn amended complaint that was before the lower court. We, therefore, conclude that this cause could be expedited by affirming the order of the lower court and remanding the same for an answer by the appellants and a motion to dissolve or other remedies that would be available to them.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, TL, concur.